El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
En una moción para desestimar una apelación se consigna que la apelada fué notificada por el secretario de esta corte de liaberse radicado la transcripción del récord; que la ape-lada no fué notificada por el apelante de la radicación de dicha transcripción, ni que le suministró copia de la misma conforme se dispone en la ley y en el reglamento de esta corte; que según aparece en la transcripción misma hubo.un juicio en el cual se presentó prueba, no habiéndose prepa rado sin embargo ninguna exposición del caso o documento semejante y por tanto que la apelación era frívola.
Alega la demanda la venta de un automóvil, el haber fir-mado el causante de los demandados una obligación por la compra de un automóvil ascendente a la suma de $1,500 con intereses y otras alegaciones sobre la entrega del automóvil, etc. Los demandados contestaron haciendo una negativa general y alegando que la demanda no aduce hechos suficientes para determinar una causa de atíción. Se celebró un juicio y dictó sentencia a favor del demandante. En la vista de este caso comparecieron los apelantes pero no argumenta-ron el caso.
De la faz de los procedimientos la demanda parece ser suficiente. La alegada insuficiencia de dicha demanda es la única cuestión que ahora podía levantarse. La apelación, por tanto, parece ser frívola y como los apelantes nada han presentado ni alegado ninguna cosa en contrario, la moción de desestimación debe ser declarada con lugar.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.